 

Case 1:20-cv-05562-WFK-RML Document 1-1 Filed 11/16/20 -Page 1 of 8 PagelD # 5

EXHIBIT A

‘gee terres tiem
   

 

72 O=CV- = 6/20 Page 2 In
FILED: KINGS COUNTY CLERK 06 g Qhik WE! Bio #1.0/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/24/2020

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
xX

MARIA GARCIA de RODRIGUEZ,

SUMMONS
Plaintiffs, Index No.:
Date Filed:
-against-

Pursuant to CPLR 503(a)
Plaintiffs designate

TARGET CORPORATION,

TARGET ENTERPRISE OF MINNESOTA,
TARGET ENTERPRISE, INC., and
TARGET STORE #1401, Kings County
as the place of trial

Plaintiffs resides at:
Defendants. 361 Ridgewood Avenue
Brooklyn, New York 11208
xX

 

To the above-named Defendants:

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve
a copy of your Answer on Plaintiffs’ attorney within twenty (20) days after the service of this
Summons, exclusive of the day of service (or within thirty (30) days after the service is complete
if this Summons is not personally delivered to you within the State of New York); and in case of
your failure to appear or answer, judgment will be taken against you by default for the relief
demanded herein.

Dated: New York, New York
June 24, 2020

Respectfully,
MEIROWITZ & WASSERBERG, LLP

NA

SAMUEL M. MEIROWITZ, ESQ.
Attorneys for Plaintiff
535 Fifth Avenue, 23" FI.
New York, NY 10017
(212) 897-1988
Defendants’ Address:
Target Corporation, Via Secretary of State: 28 Liberty Street, New York, NY 10005
Target Enterprise of Minnesota, Via Secretary of State: 28 Liberty Street, New York, NY 10005
Target Enterprise, Inc., Via Secretary of State: 28 Liberty Street, New York, NY 10005
Target Store #1401, 519 Gateway Drive, Brooklyn, NY 112

1 of 7
 

6/20 Page 3 qigprage!D

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

MARIA GARCIA de RODRIGUEZ,

Plaintiffs,
-against- VERIFIED COMPLAINT
TARGET CORPORATION,
TARGET ENTERPRISE OF MINNESOTA,
TARGET ENTERPRISE, INC., and
TARGET STORE #1401,

Defendant.

 

Plaintiff, by her attorneys, MEITROWITZ & WASSERBERG, LLP, as and for a Verified

Complaint herein, respectfully set forth and allege the following, upon information and belief:

1. That at all times hereinafter mentioned, Plaintiff, MARIA GARCIA de
RODRIGUEZ, was and is a resident/domiciliary of Kings County, City and State of New York.

Ze That at all times hereinafter mentioned, Defendant, TARGET CORPORATION, is
a foreign corporation, with its principal executive office at 1000 Nicollet Mall
Minneapolis, Minnesota, 55403 and a principal place of business at 519 Gateway Drive, Brooklyn.
NY 11239.

3. That at all times hereinafter mentioned, Defendant, TARGET ENTERPRISE OF
MINNESOTA, is a foreign corporation, with its principal executive office at 1000 Nicollet Mall
Minneapolis, Minnesota, 55403 and a principal place of business at 519 Gateway Drive, Brooklyn.

NY 11239.

2 of 7

f840/2020
06/24/2020
 

6/20 Page 4 qf s.RagelD,

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

4, That at all times hereinafter mentioned, Defendant, TARGET ENTERPRISE, INC.,
is a foreign corporation, with its principal executive office at 1000 Nicollet Mall, Minneapolis,
Minnesota, 55403 and a principal place of business at 519 Gateway Drive, Brooklyn. NY 11239.

5. That at all times hereinafter mentioned, Defendant, TARGET STORE #1401, is a
New York business located at 519 Gateway Drive, Brooklyn. NY 11239.

6. That at all times hereinafter mentioned, Defendants, TARGET CORPORATION,
TARGET ENTERPRISE OF MINNESOTA, TARGET ENTERPRISE, INC., and TARGET
STORE #1401 were and still are owners, occupiers, and managers of the subject premises, more
specifically, Target Store #1401, located at 519 Gateway Drive, Brooklyn, New York 11239.

7. That on or about June 19, 2020, the Plaintiff, MARIA GARCIA de RODRIGUEZ,
was lawfully present upon the premises known as Target Store #1401, located at 519 Gateway
Drive, Brooklyn, New York 11239.

8. At the aforesaid time and place, and all times hereinafter mentioned, Defendants
owed a duty to Plaintiff and persons such as Plaintiff to own, operate, maintain, manage, inspect,
repair, and/or control its premises without carelessness and/or negligence, and to keep its premises
in a safe and proper condition, free and clear of any and all hazardous and/or dangerous conditions
and disrepairs which would endanger the safety of Plaintiff or persons such as Plaintiff.

9. Defendants above breached their duty to the Plaintiff by negligently and/or
carelessly allowing the premises to be improperly owned, operated, maintained, managed,
inspected, repaired, and/or controlled and to remain in an unsafe and/or dangerous condition, for
an unreasonable and excessive amount of time, specifically, Defendants permitted spilled paint to
remain on the premises for an unreasonably length of time, which caused the Plaintiff to fall and

become seriously injured.

3 of 7

fogio/2020

06/24/2020
6/20 Page 5 GyBerage!2 #4 0/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/24/2020

 

 

10. That said fall was due solely to the carelessness and negligence of Defendants and
was in no way due to any act or omission of Plaintiff.

Il. That at all times hereinafter mentioned, Defendants caused, created, and/or
permitted to remain a hazardous and/or dangerous condition of which they had due and actual
notice and/or constructive notice, by which a reasonable inspection thereof, would have and should
have discovered.

12. That at all times hereinafter mentioned, Defendants owed a duty to invitees,
especially the Plaintiff herein, to warn of and remedy any and all hazardous and/or dangerous
conditions existing on the —

13. That at all times hereinafter mentioned, Defendants breached their duty and failed
to warn Plaintiff and persons such as Plaintiff of the hazardous and/or dangerous condition existing
on its premises and to remedy the same in a reasonable and timely manner.

14. As a proximate cause and reasonably foreseeable result of the aforesaid
carelessness and/or negligence of Defendants, Plaintiff suffered severe and permanent injuries;
was disabled and disfigured; has suffered and will continue to suffer great pain and torment, both
mental and physical.

15. As a further proximate cause and reasonably foreseeable result of Defendants!
aforesaid negligence and/or carelessness and the injuries caused thereby to Plaintiff, she has been
compelled to spend great and diverse sums of money for medical aid and treatment, will further
have to spend great and diverse sums of money for medical aid and treatment in the future, and
has been and will be prevented from attending to her usual duties and activities.

16. — This action falls within one or more exceptions of CPLR § 1602.

17. That by reason of the foregoing negligence of Defendants, this Plaintiff was
rendered sick, sore, lame and disabled and her injuries are of a permanent nature. That by reason

thereof, she has been prevented from following her usual vocation and has been obliged to incur

4 of 7
20-cv. -WEK- -1_ Ei 20
FILED: KINGS COUNTY CLERK 06/24/2020 10:52 Amp © PO9° © Ohtbe ASP st0BYo/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/24/2020

diverse expense and obligations for medicines, medical care and attention and treatment and he is
informed and verily believes that she will in the future be obliged to incur further expense and
obligations for medicines, medical care and attention and treatment and continuous pain and
suffering and be unable to follow her current vocation, all to her damage in an amount which
exceeds the jurisdictional limits of all lower Courts.

WHEREFORE, Plaintiffs demand judgment against the Defendants in an amount which
exceeds the jurisdictional limits of all lower Courts together with costs and disbursements of this
action.

Dated: New York, New York
June 24, 2020
Respectfully,

MEIROWITZ & WASSERBERG, LLP

\ MA

SAMUEL M. MEIROWITZ, ESQ.
Attorneys for Plaintiffs

535 Fifth Avenue, 23 FI.

New York, NY 10017

(212) 897-1988

By:

 

5 of 7
FILED: KINGS COUNTY CLERK [20 Page 7 of A96|D soo /2020

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/24/2020

ATTORNEY’S VERIFICATION

I, the undersigned, an attorney admitted to practice in the courts of New York State, state
under penalty of perjury that I am the attorney for the Plaintiffs in the within action; I have read
the foregoing SUMMONS AND VERIFIED COMPLAINT and know the contents thereof;
the same is true to my own knowledge, except as to the matters therein stated to be alleged on
information and belief, and as to those matters I believe them to be true. The reason this
verification is made by me and not by my client, is that my client does not reside in the county
where I maintain my offices. The grounds of my belief as to all matters not stated upon my own
knowledge are the materials in my file and the investigations conducted by my office.

Dated: New York, New York
June 24, 2020

NA

SAMUEL M. MEIROWITZ, ESQ.

 

6 Of '7
 

p/20 Page 8 Ob mege!DHo42o/2020

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/24/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

MARIA GARCIA de RODRIGUEZ,

Plaintiffs,
-against- Index No.:

TARGET CORPORATION,

TARGET ENTERPRISE OF MINNESOTA,
TARGET ENTERPRISE, INC., and
TARGET STORE #1401,

Defendants.

 

 

SUMMONS & AMENDED COMPLAINT

 

MEIROWITZ & WASSERBERG, LLP
Attorney for Plaintiffs
535 Fifth Avenue, 23" Floor
New York, New York 10017
(212) 897-1988

 

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information and belief and reasonable inquiry, the contentions
contained in the annexed document are not frivolous.

Dated: New York, NY Signed: SMA

June 23, 2020 Samuel M. Meirowitz, Attorney for Plaintiffs

 

Service of a copy the within Summons & Amended Complaint is hereby admitted.

Dated:

 

 

Attorney(s) for

7 of 7
